





Exhibit 10.17L




BANC OF CALIFORNIA, INC.
2013 OMNIBUS STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(FOR NON-EMPLOYEE DIRECTORS)
RSU No. ______
Restricted Stock Units are hereby awarded pursuant to this Restricted Stock Unit
Agreement (this “Agreement”) on ________, 20__ by Banc of California, Inc.
(f/k/a First PacTrust Bancorp, Inc.), a Maryland corporation (the “Company”), to
__________ (the “Grantee”), in accordance with the following terms and
conditions:
1.Award. The Company hereby awards to the Grantee _____ Restricted Stock Units
(“RSUs”), with each RSU representing the right to receive one share of Common
Stock, pursuant to the Banc of California, Inc. (f/k/a First PacTrust Bancorp,
Inc.) 2013 Omnibus Stock Incentive Plan, as the same may be amended from time to
time (the “Plan”), and upon the terms and conditions and subject to the
restrictions in the Plan and as hereinafter set forth. A copy of the Plan, as
currently in effect, is incorporated herein by reference and is attached hereto.
Capitalized terms used herein which are not defined in this Agreement shall have
the meanings ascribed to such terms in the Plan.
2.Restrictions on Transfer; Vesting. When vested, each RSU will entitle the
Grantee to receive one share of Common Stock.  The RSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated by the
Grantee, except upon the death of the Grantee, by will or by the laws of descent
and distribution.
Except as otherwise provided in Section 3 or Section 8 of this Agreement,
provided that the Grantee is serving as a director, officer, employee or
consultant of the Company or any Subsidiary or Affiliate as of the date of
vesting, the RSUs shall become vested in accordance with the following schedule:


Date of Vesting
Number of RSUs Vested
 
 
 
 
 
 
 
 



3.Termination of Employment; Qualifying Termination of Service. (a) Upon the
Grantee’s Termination of Employment for any reason other than due to death,
Disability or a Qualifying Termination of Service (as defined below), any
unvested RSUs shall become forfeited. In the event that the Grantee’s
Termination of Employment is due to death or Disability, the RSUs, if not
theretofore vested, shall vest in full as of the date of such


1

--------------------------------------------------------------------------------




Termination of Employment. In the event of a Qualifying Termination of Service
of the Grantee, regardless of whether such event constitutes a Termination of
Employment of the Grantee, the RSUs, if not theretofore vested, shall vest in
full as of such date, subject to and conditioned upon the Grantee signing and
delivering (and not revoking) to the Company a general release and waiver
(substantially in the form attached as Exhibit A) (the “Release”).
Notwithstanding the foregoing, no RSUs which have previously been forfeited
shall thereafter become vested.
A “Qualifying Termination of Service” shall be deemed to occur (i) upon the
voluntary retirement or resignation of the Grantee as a director of the Company,
provided that written notice of retirement or resignation shall have been
provided to the Company at least one (1) year (or such shorter period as the
Board shall deem to be adequate under the then prevailing circumstances) in
advance of the intended retirement or resignation date; (ii) upon the expiration
of the Grantee’s term of service as a director of the Company if the Grantee
shall not have been nominated by the Board for re-election, provided that such
determination by the Board shall not have occurred for reasons of actual or
alleged malfeasance, breach of fiduciary duty or other wrongdoing by the
Grantee; or (iii) if nominated for re-election, upon the expiration of the
Grantee’s term of service as a director of the Company if the Grantee shall have
not been re-elected by the Company’s stockholders.
(b) In consideration of the benefits conferred to the Grantee upon a Qualifying
Termination of Service, in addition to signing and delivering the Release, the
Grantee hereby agrees as follows:
(i)
The Grantee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Grantee during the Grantee’s service with
the Company or any of its affiliated companies and which shall not be or become
public knowledge (other than by acts by the Grantee in violation of this
Agreement). During the one-year period following a Qualifying Termination of
Service (the “Restricted Period”), the Grantee shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it or as may be required
by applicable law, court order, a regulatory body or arbitrator or other
mediator.

The Grantee acknowledges that the Company would be irreparably injured by a
violation of this Section 3(b)(i) and the Grantee or the Company, as applicable,
agrees that the Company or the Grantee, as applicable, in addition to any other
remedies available to it for such breach or threatened breach, shall be
entitled, without posting a bond, to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining the Grantee or the
Company (including its officers and directors), as applicable, from any actual
or threatened breach of this Section 3(b)(i).


2

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement, including this Section 3(b)(i), is intended to prohibit the Grantee
and the Grantee is not prohibited from reporting possible violations of law to,
filing charges with, or making disclosures protected under the whistleblower
provisions of U.S. federal law or regulation, or participating in investigations
of U.S. federal law or regulation by the U.S. Securities and Exchange Commission
(the “SEC”), National Labor Relations Board, Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the
U.S. Department of Justice, the U.S. Congress, any U.S. agency Inspector General
or any self-regulatory agencies such as the SEC or federal, state or local
governmental agencies having jurisdiction over the Company or any of its
affiliates (collectively, “Government Agencies,” and each a “Government
Agency”). Accordingly, the Grantee does not need the prior authorization of the
Company to make any such reports or disclosures or otherwise communicate with
Government Agencies and is not required to notify the Company that he or she has
engaged in any such communications or made any such reports or disclosures. In
addition, the Grantee is hereby notified that 18 U.S.C. § 1833(b)(1) states as
follows:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”
Accordingly, notwithstanding anything to the contrary in this Agreement, the
Grantee understands that he or she has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
The Grantee understands that he or she also has the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure. The Grantee
understands and acknowledges that nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).
(ii)
During the Restricted Period, the Grantee shall not, directly or indirectly,
solicit or encourage any person to leave his or her employment with the Company
or any of its subsidiaries or assist in any way with the hiring of any Company
employee (or any employee of any of the Company’s subsidiaries) by any other
business.



3

--------------------------------------------------------------------------------




The Grantee acknowledges that the Company would be irreparably injured by a
violation of this Section 3(b)(ii) and the Grantee or the Company, as
applicable, agrees that the Company or the Grantee, as applicable, in addition
to any other remedies available to it for such breach or threatened breach,
shall be entitled, without posting a bond, to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the Grantee
or the Company (including its officers and directors), as applicable, from any
actual or threatened breach of this Section 3(b)(ii).
(iii)
For a period of at least one year following a Qualifying Termination of Service,
the Grantee agrees to be available, solely in an advisory capacity and for no
further compensation, to the Board to consult with as reasonably requested by
the Board.

4.Grantee’s Rights. The Grantee shall have no voting rights, no right to receive
any dividends (or dividend equivalents) and no other rights of a stockholder
with respect to the shares of Common Stock underlying the RSUs unless and until
such shares of Common Stock are issued to the Grantee in payment of the RSUs.
5.Payment of Award. An RSU that has vested (“Vested RSU”) shall be paid in the
form of a share of Common Stock, as of the earliest to occur of the
following:  (A) the applicable scheduled vesting date set forth in Section 2
above (“Scheduled Vesting Date”); (B) the date of a Change in Control as
provided in Section 8 below; or (C) the date of the Grantee’s Termination of
Employment due to death or Disability or the Grantee’s Qualifying Termination of
Service.  Such payment shall be made as soon as practicable following the
applicable Scheduled Vesting Date, the date of the Change in Control or the date
of Termination of Employment due to death or Disability or a Qualifying
Termination of Service, but in no event later than thirty (30) days following
the Scheduled Vesting Date, the date of the Change in Control or the date of
Termination of Employment due to death or Disability or a Qualifying Termination
of Service.
6.Adjustments. In the event of a Corporate Transaction or Share Change, the RSUs
shall be adjusted as and to the extent provided in Section 3(d) of the Plan.
7.Effect of Change in Control. Notwithstanding anything to the contrary in the
Plan, in the event of a Change in Control, the RSUs, to the extent not
theretofore vested, shall vest in full; provided, however, that no RSUs which
have previously been forfeited shall thereafter become vested.
8.Delivery and Registration of Shares. The Company’s obligation to deliver
shares of Common Stock hereunder shall, if the Committee so requests, be
conditioned upon the receipt of a representation that the Grantee, or any other
person to whom such shares are to be delivered, is acquiring such shares without
a view to the distribution thereof. In requesting any such representation, it
may be provided that such representation requirement shall become inoperative
upon a registration of such shares or other action eliminating the necessity of
such representation under the Securities Act of 1933, as amended, or other
securities law or regulation. The Company shall not be required to deliver any
shares of Common Stock hereunder prior to (i) the


4

--------------------------------------------------------------------------------




listing or approval for listing upon notice of issuance of the shares on the
Applicable Exchange, (ii) any registration or other qualification of such shares
under any state or federal law, rule or regulation, or the maintaining in effect
of any such registration or other qualification which the Committee shall, in
its absolute discretion upon the advice of counsel, determine to be necessary or
advisable and (iii) obtaining any other consent, approval, or permit from any
state or federal government agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.
9.Plan and Plan Interpretations as Controlling. The RSUs hereby awarded and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or the Grantee’s legal representatives with regard
to any question arising hereunder or under the Plan.
10.Clawback. All RSUs granted pursuant to this Agreement and all shares of
Common Stock issued hereunder shall be subject to any clawback, recoupment or
forfeiture provisions (i) required by law or regulation and applicable to the
Company or its Subsidiaries or Affiliates as in effect from time to time or (ii)
set forth in any policies adopted or maintained by the Company or any of its
Subsidiaries or Affiliates as in effect from time to time.
11.Grantee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company or any Subsidiary or Affiliate to terminate the
Grantee’s employment or service at any time, nor confer upon the Grantee any
right to continue in the employ or service of the Company or any Subsidiary or
Affiliate.
12.Withholding Tax. Upon the vesting of the RSUs, the Company may withhold from
any payment or distribution made hereunder sufficient shares of Common Stock to
cover any applicable withholding and employment taxes, or require the Grantee to
remit to the Company an amount sufficient to satisfy such taxes.
13.Notices. All notices hereunder to the Company shall be delivered or mailed to
it addressed to the Secretary of Banc of California, Inc., 3 MacArthur Place,
Santa Ana, CA 92707. Any notices hereunder to the Grantee shall be delivered
personally or mailed to the Grantee’s current address according to the Company’s
files. Such addresses for the service of notices may be changed at any time,
provided written notice of the change is furnished in advance to the Company or
to the Grantee, as the case may be.
14.Severability. The various provisions of this Agreement are severable in their
entirety. Any judicial or legal determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.
15.Governing Law; Headings. This Agreement and actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Maryland,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.
16.Amendment. This Agreement may be amended or modified by the Committee at any
time; provided, that, no amendment or modification that materially impairs the
rights of the


5

--------------------------------------------------------------------------------




Grantee as provided by this Agreement shall be effective unless set forth in
writing signed by the parties hereto, except such an amendment made to cause the
terms of this Agreement or the RSUs granted hereunder or shares of Common Stock
issued hereunder to comply with applicable law (including tax law), Applicable
Exchange listing standards or accounting rules. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
17.Grantee Acceptance; Counterparts. The Grantee shall signify the Grantee’s
acceptance of the terms and conditions of this Agreement by signing in the space
provided below and returning a signed copy hereof to the Company at the address
set forth in Section 13 above. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument. The parties hereto agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
18.Section 409A. The RSUs are intended to comply with the short-term deferral
exemption from Section 409A of the Code, and to the extent they do not so comply
are intended to comply with Section 409A of the Code.  Notwithstanding anything
herein to the contrary, this Award shall be interpreted, operated and
administered in a manner consistent with the foregoing.


[Signature page follows]












6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
BANC OF CALIFORNIA, INC.
By:
____________________________________



ACCEPTED
____________________________________
____________________________________
(Street Address)
____________________________________
(City, State and Zip Code)






7

--------------------------------------------------------------------------------





Exhibit A
GENERAL RELEASE


1.
In consideration of the benefits conferred to ___________ (the “Grantee”) under
the Restricted Stock Unit Agreement, dated as of _______, 20__ (the
“Agreement”), by and between the Grantee and Banc of California, Inc. (the
“Company”), upon a Qualifying Termination of Service (as defined in the
Agreement), the Grantee for himself or herself, his or her heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasors”), does hereby irrevocably and unconditionally release, acquit and
forever discharge the Company and its subsidiaries, affiliates and divisions
(the “Affiliated Entities”) and their respective predecessors and successors and
their respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age [(including the Age Discrimination in Employment Act of
1967)]1, national origin, religion, disability, or any other unlawful criterion
or circumstance, relating to the Grantee’s service through the date of such
Qualifying Termination of Service or termination of such service, which the
Grantee and Releasors had, now have, or may have in the future against each or
any of the Releasees from the beginning of the world until the date hereof (the
“Execution Date”).

2.
[The Grantee acknowledges that: (i) this entire General Release is written in a
manner calculated to be understood by him or her; (ii) he or she has been
advised to consult with an attorney before executing this General Release;
(iii) he or she was given a period of [forty-five][twenty-one] days within which
to consider this General Release; and (iv) to the extent he or she executes this
General Release before the expiration of the [forty-five][twenty one]-day
period, he or she does so knowingly and voluntarily and only after consulting
his or her attorney. The Grantee shall have the right to cancel and revoke this
General Release during a period of seven days following the Execution Date, and
this General Release shall not become effective, and no money shall be paid
hereunder, until the day after the expiration of such seven-day period. The
seven-day period of revocation shall commence upon the Execution Date. In order
to revoke this General Release, the Grantee shall deliver to the Company, prior
to the expiration of said seven-day period, a written notice of revocation. Upon
such revocation, this General Release shall be null and void and of no further
force or effect.]2.

3.
Notwithstanding anything else herein to the contrary, this General Release shall
not affect: the obligations of the Company set forth in the Agreement or other
obligations

_____________________________________________________________________________________
1 Only if ADEA is applicable.
2 Only if ADEA is applicable.


A-1

--------------------------------------------------------------------------------




that, in each case, by their terms, are to be performed after the date hereof
(including, without limitation, obligations to the Grantee under any other stock
award, stock option or agreements or obligations under any pension plan or other
benefit or deferred compensation plan, all of which shall remain in effect in
accordance with their terms); obligations to indemnify the Grantee respecting
acts or omissions in connection with the Grantee’s service as a director,
officer or employee of the Affiliated Entities; obligations with respect to
insurance coverage under any of the Affiliated Entities’ (or any of their
respective successors) directors’ and officers’ liability insurance policies; or
any right the Grantee may have to obtain contribution in the event of the entry
of judgment against the Grantee as a result of any act or failure to act for
which both the Grantee and any of the Affiliated Entities are jointly
responsible.
4.
This General Release shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Maryland, without reference to its
principles of conflict of laws.

5.
The Grantee represents and warrants that he or she is not aware of any claim by
him or her other than the claims that are released by this General Release. The
Grantee further acknowledges that he or she may hereafter discover claims or
facts in addition to or different than those which he or she now knows or
believes to exist with respect to the subject matter of this General Release and
which, if known or suspected at the time of entering into this General Release,
may have materially affected this General Release and the Grantee’s decision to
enter into it. Nevertheless, the Grantee hereby waives any right, claim or cause
of action that might arise as a result of such different or additional claims or
facts and the Grantee hereby expressly waives any and all rights and benefits
confirmed upon him or her by the provisions of California Civil Code
Section 1542, which provides as follows:

6.
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

7.
Being aware of such provisions of law, the Grantee agrees to expressly waive any
rights he or she may have thereunder, as well as under any other statute or
common law principles of similar effect in any other jurisdiction determined by
a court of competent jurisdiction to apply.

8.
It is the intention of the parties hereto that the provisions of this General
Release shall be enforced to the fullest extent permissible under all applicable
laws and public policies, but that the unenforceability or the modification to
conform with such laws or public policies of any provision hereof shall not
render unenforceable or impair the remainder of the General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.



A-2

--------------------------------------------------------------------------------




9.
This General Release may not be orally canceled, changed, modified or amended,
and no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to the General Release.

10.
In the event of the breach or a threatened breach by the Grantee of any of the
provisions of this General Release, the Company would suffer irreparable harm,
and in addition and supplementary to other rights and remedies existing in its
favor, the Company shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof without posting a
bond or other security.

11.
Capitalized terms used but not defined herein shall have the meaning set forth
in the Agreement.

IN WITNESS WHEREOF, the undersigned parties have executed this General Release.


 
 
 
 
 
 
 
 
 
BANC OF CALIFORNIA, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
[name]
 
 
[title]





 
GRANTEE
 
Voluntarily Agreed to and Accepted this
       day of                                 20     
 
 





A-3